DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace U.S. Patent No. 7,894,934.
Claims 1,13, and 19, Wallace teaches a monitoring device 20 comprising: one or more sensors 38; and a processor 58, operably connected to the one or more sensors 38, configured to execute computer-readable instructions via 60 that cause the processor 58 to perform operations comprising: obtaining sensor data via 42 from the one or more sensors 38, the sensor data via 42 collected as the monitoring device 20 is in transit in a transport system 22 for delivery items; detecting a malfunctioning component in the 
Claims 2 and 14, Wallace teaches the monitoring device 20 is attached to a container or integrated into the container that is transported by the transport system 22 Fig. 3A.
Claims 3 and 15, Wallace teaches the one or more sensors 38 comprise at least one of an accelerometer via 168, a gyroscope, a humidity sensor, a temperature sensor, or a location sensor C12 L15-25.
Claims 4 and 16, Wallace teaches the monitoring device 20 comprises an actuator 190 and a camera 164, and wherein the operations comprise activating the actuator to remove debris from the camera 164.
Claims 5 and 17, Wallace teaches detecting the malfunctioning component via 142 in the transport system 22 based on the sensor data 38,142 comprises detecting a malfunction in one or more of: a lift device, a decline conveyor device, or a push device of the transport system 22 C12 L25-40.
Claim 6, Wallace teaches the control system 42 comprises a second processor 43 that is configured to perform operations comprising: obtaining a predetermined range of sensor data of 38,142 corresponding to expected operating conditions for each of the one or more sensors 38; modifying the predetermined range of sensor data of 38 corresponding to the expected operating conditions based on the maintenance indicator 142; and detecting subsequent malfunctioning components via 142 based on the modified predetermined range of sensor data of 38 C13 L1-15.

Claim 8, Wallace teaches aggregating the plurality of maintenance indicators 142 comprises aggregating the plurality of maintenance indicators 142 based on a shared type of the one or more sensors 38,80 corresponding to the maintenance indicators 142 C10 L1-25.
Claim 9, Wallace teaches the second processor 43 is configured to perform operations comprising prioritizing repairs to the subsequent malfunctioning components based on the modified predetermined range of sensor data 38,142 C12 L60-67.
Claim 10, Wallace teaches detecting the malfunctioning component via 142 in the transport system 22 based on the sensor data 38,142,80 comprises detecting a malfunction in one or more of: a conveyor belt 34, an idler pulley, and a transmission pulley C12 L60-67.
Claim 11, Wallace teaches the one or more sensors 38 comprises a camera 164; and wherein detecting the malfunctioning component via 142 in the transport system 22 based on the sensor data of 38 comprises identifying the malfunctioning component via 142 using machine learning techniques via 60 applied to at least one image of the malfunctioning component, wherein the at least one image is captured by the camera 164.
Claim 12, Wallace teaches the maintenance indicator 142 comprises a time to perform maintenance on the malfunctioning component via 142 C10 L1-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS results. Filtered by Family ID (1 family).